Citation Nr: 0836110	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1973 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2007, the Board remanded for further development. 


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
current back disability is related to service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003 and November 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In 
November 2007, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran contends that he has a back disability related to 
service.  He specifically  asserts that the onset of his 
current disability was in 1973 and was precipitated by an 
incident in which he fractured his skull.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, it shall 
be presumed to have been incurred in service, even though 
there is no evidence of it during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply in the 
present case as arthritis did not manifest until many years 
after discharge, as discussed below.

Service treatment records show multiple complaints related to 
the back.  In November 1973, the veteran complained of a 
stiff back and back exercises were prescribed.  In July 1974, 
an impression of lumbar sacral strain was noted.  In 
September 1974, it was noted that the veteran hurt his back 
while lifting a chair.  Subsequently, in December 1975, the 
veteran complained of low back pain for two weeks without a 
history of trauma, strain, radiation, or neurological 
symptoms.  An assessment of low back pain was noted and bed 
rest was prescribed.  The examination conducted in December 
1976 at service discharge showed a normal 
back/musculoskeletal evaluation.  

VA afforded the veteran an examination in September 2003, the 
report of which noted tenderness on examination of the lumbar 
back and limitation of motion with functional impairment due 
to pain.  An October 2003 radiological report showed, among 
other things, mid right thoracic back kyphosis.  

Pursuant to the Board's September 2007 remand, an addendum to 
the September 2003 VA examination report was rendered in 
December 2007 to provide an opinion as to the etiology of any 
current back disability.  The examiner reviewed the claims 
folder in rendering his opinion.  In setting forth the 
veteran's relevant back history, the examiner noted that the 
veteran sustained some overuse muscle strains in service but 
there was no indication of chronicity of a disability.  The 
examiner noted that the veteran suffered a work injury in 
2003 but he did not know the details of that fall.  Also, the 
examiner pointed out that on VA examination in September 
2003, the veteran did not demonstrate any objective findings 
of an ongoing spinal disability other than some minor changes 
on x-ray (degenerative disc changes at L4-5 L5-S1).  Noting 
that the service treatment records were negative for any 
incident involving a head injury, skull fracture, or an acute 
low back pain from such injury in 1973, the examiner also 
observed that the examination report at service discharge 
showed no complaints or defects of the back.  In conclusion, 
the examiner opined that it was less likely as not that the 
veteran's current back disability was related to any in-
service injury that he sustained.  He added that it was well- 
known that nearly all adults have at least one episode of 
back pain during their lifetime, which does not demonstrate 
an ongoing pathological process.      

Based on review of the record, the Board finds that service 
connection for a back disability is not warranted.  While the 
veteran currently has a back disability, there is no 
competent medical evidence it is related to service.  The 
veteran was noted to have several complaints related to the 
back during service.  However, the weight of the medical 
evidence demonstrates that any back disability in service was 
acute and transitory, and resolved without residual 
disability as there were no further complaints for over two 
decades post-service.  The first indication in the record of 
a disability after service discharge was in 2003, which is 26 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Additionally, there is no evidence which links any current 
back disability to service.  In fact, the December 2007 VA 
examiner in his addendum report indicated that based on 
review of the evidence, it was less likely that the veteran's 
current disability was related to any in-service injury.  
There is no other medical nexus opinion.  Accordingly, 
service connection is denied. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a back disability related to service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


